



109 HR 4599 IH: Taxpayers’ Cancer Research Funding Act


U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		1st Session

		H. R. 4599

		IN THE HOUSE OF REPRESENTATIVES

		

			December 16, 2005

			Mr. King of New York

			 introduced the following bill; which was referred to the

			 Committee on Ways and

			 Means, and in addition to the Committee on

			 Energy and Commerce, for

			 a period to be subsequently determined by the Speaker, in each case for

			 consideration of such provisions as fall within the jurisdiction of the

			 committee concerned

		

		A BILL

		To amend the Internal Revenue Code of 1986 to establish

		  and provide a checkoff for a Breast and Prostate Cancer Research Fund, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Taxpayers’ Cancer Research Funding Act

			 of 2005.

		2.Designation of

			 income tax payments to Breast and Prostate Cancer Research Fund

			(a)In

			 generalSubchapter A of chapter 61 of the Internal Revenue Code

			 of 1986 (relating to information and returns) is amended by adding at the end

			 the following new part:

				

					IXDesignation of

				income tax payments to Breast and Prostate Cancer Research Fund

						

							Sec. 6098. Designation to Breast and

				  Prostate Cancer Research Fund

						

						6098.Designation to

				Breast and Prostate Cancer Research Fund

							(a)In

				generalEvery individual (other than a nonresident alien) whose

				adjusted income tax liability for the taxable year is $5 or more may designate

				that $5 shall be paid over to the Breast and Prostate Cancer Research Fund in

				accordance with the provisions of section 9511. In the case of a joint return

				of husband and wife having an adjusted income tax liability of $10 or more,

				each spouse may designate that $5 shall be paid to the fund.

							(b)Adjusted income

				tax liabilityFor purposes of subsection (a), the term

				adjusted income tax liability means, for any individual for any

				taxable year, the excess (if any) of—

								(1)the income tax

				liability (as defined in section 6096(b)) of the individual for the taxable

				year, over

								(2)any amount

				designated by the individual (and, in the case of a joint return, any amount

				designated by the individual’s spouse) under section 6096(a) for such taxable

				year.

								(c)Manner and time

				of designationA designation under subsection (a) may be made

				with respect to any taxable year—

								(1)at the time of

				filing the return of the tax imposed by chapter 1 for such taxable year,

				or

								(2)at any other time

				(after the time of filing the return of the tax imposed by chapter 1 for such

				taxable year) specified in regulations prescribed by the Secretary.

								Such

				designation shall be made in such manner as the Secretary prescribes by

				regulations except that, if such designation is made at the time of filing the

				return of the tax imposed by chapter 1 for such taxable year, such designation

				shall be made either on the first page of the return or on the page bearing the

				taxpayer’s signature.

			(b)Breast and

			 Prostate Cancer Research FundSubchapter A of chapter 98 of such

			 Code (relating to establishment of trust funds) is amended by adding at the end

			 the following new section:

				

					9511.Breast and

				Prostate Cancer Research Fund

						(a)Creation of

				trust fundThere is established in the Treasury of the United

				States a trust fund to be known as the Breast and Prostate Cancer

				Research Fund, consisting of such amounts as may be appropriated or

				credited to such fund as provided in this section or section 9602(b).

						(b)Transfers to

				trust fundThere are hereby appropriated to the Breast and

				Prostate Cancer Research Fund amounts equivalent to the amounts designated

				under section 6098.

						(c)ExpendituresAmounts

				in the Breast and Prostate Cancer Research Fund shall be available, as provided

				in appropriation Acts, for purposes of making qualified research grants, to the

				extent that such amounts exceed the aggregate of all Federal administrative

				costs attributable to the implementation of section 6098, subsections (a) and

				(b) of this section, and (with respect to such fund) section 9602. Such amounts

				shall be used to supplement, not supplant, existing funding for research with

				respect to breast and prostate cancer.

						(d)Qualified

				research grants

							(1)In

				generalFor purposes of subsection (c), the term qualified

				research grant means a grant, to a qualified person selected by the

				National Cancer Institute of the National Institutes of Health by qualified

				peer review, for the purpose of conducting research with respect to breast or

				prostate cancer. Such a grant shall be administered by such National Cancer

				Institute and the amount of such grant shall be determined by such

				Institute.

							(2)Qualified peer

				reviewFor purposes of paragraph (1), the term qualified

				peer review means peer review described in sections 492 and 492A of the

				Public Health Service

				Act.

							

			(c)Clerical

			 amendments

				(1)The table of parts

			 for subchapter A of chapter 61 of such Code is amended by adding at the end the

			 following new item:

					

						

							Part IX. Designation of Income Tax Payments

				to Breast and Prostate Cancer Research

				Fund

						

						.

				(2)The table of

			 sections for subchapter A of chapter 98 of such Code is amended by adding at

			 the end the following new item:

					

						

							Sec. 9511. Breast and Prostate Cancer

				Research

				Fund

						

						.

				(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			

